Citation Nr: 1327302	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  10-29 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Denver, Colorado, which, inter alia, denied the Veteran's claim.  

The Board has previously considered this claim.  In January 2013, the Board remanded the claim for additional development, specifically, to obtain clarification of an opinion concerning the etiology of the Veteran's heart disorders.  Thereafter, in a May 2013 Supplemental Statement of the Case ("SSOC"), the VA Appeals Management Center ("AMC") continued to deny the claim.  As the examiners complied with the remand directives, the Board finds the additional opinions to be adequate for purposes of adjudicating the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).
 

FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's heart murmur was noted on induction; it was not subject to a superimposed disease or injury in service, and did not become permanently aggravated therein; he was not diagnosed with a chronic heart disorder in service or within one year of separation from service, and his current heart disorder is not otherwise shown to be related to a disease, injury or incident of service, and was not caused or aggravated by a service-connected disability. 



CONCLUSION OF LAW

A chronic heart disorder was not incurred in or aggravated by active service, may not be presumed to have been incurred in service, was neither caused, nor aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.310(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By means of a July 2008 pre-adjudication letter, VA informed the Veteran of the types of evidence needed to substantiate his service connection claim both on a direct and secondary basis, the division of responsibility between himself and VA for obtaining the required evidence, and asked him to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 
38 C.F.R. § 3.159(b).  This letter also provided the Veteran with information concerning how VA establishes the disability rating and effective date elements of a claim.  Thereafter, the Veteran's claim was readjudicated in a May 2010 Statement of the Case ("SOC") and in October 2012 and May 2013 SSOCs.  

      B.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service private and VA treatment records, and VA examination/opinion reports dated August 2010, January 2013 and May 2013.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been obtained and associated with the claims folder.

Review of the August 2010 examination report reveals that the examiner reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, and performed a comprehensive examination, along with a review of diagnostic test results.  As noted above, however, because the examiner did not provide an opinion concerning the etiology of the Veteran's heart disorders, the file was remanded to the Agency of original jurisdiction ("AOJ") for additional development.  Thereafter, a VA physician reviewed the claims folder in January 2013, and provided an opinion for her conclusion that the Veteran's heart disorders are neither the result of, nor were aggravated by active duty service.  Similarly, in May 2013, another VA physician performed a complete review of the claims folder, including a review of the previous VA examinations and opinions, and provided reasons and bases based on medical literature for her opinion that the Veteran's conditions are not the result of service.  Accordingly, the Board concludes that these reports, taken as a whole, are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA. The appellant has been provided every opportunity to submit evidence and argument in support of his claim and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    
That an injury was incurred in service is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after military service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including  certain heart disorders, when manifested to a compensable degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service- connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id.; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Service connection is also available for a preexisting condition provided it was aggravated during service beyond the course of its natural progression.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306 (2012).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

Under VA regulations, every veteran who served in the active military, naval, or air service after December 31, 1946, is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted" (38 C.F.R. § 3.304(b) (2012)), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1). 
A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened. See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2012).

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  VA General Counsel  has held that service connection can be granted for congenital diseases which are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990) (a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexist claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition).  A defect is a structural or inherent abnormality or condition, which is more or less stationary in nature.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. 
§§ 3.303(c), 4.9.  However service connection is generally precluded by regulation for such "defects," because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84  (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 
38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390, 394, 396, 397 (2009); Terry, 340 F.3d at 1385-86   (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  Service connection is only possible for a congenital defect if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15  (1993); Carpenter v. Brown, 8 Vet. App. 240, 245  (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

The Veteran contends that his heart disorders (diagnosed during the course of this appeal as first atrioventricular ("AV") block, Bradycardia, aortic root dilation and mild to moderate aortic insufficiency), are the result of active military service.  He has also claimed that he had a heart disorder upon service enlistment, which was permanently aggravated by service.  Finally, he claims that he has a heart disorder that was caused by his service-connected erectile dysfunction.

Review of the Veteran's service treatment records shows that, at the time of his April 1969 enlistment examination, he was noted to have a heart murmur, which the examiner considered to be "functional."  Although the Veteran reported a history of shortness of breath, chest pain or pressure, and palpitations, he underwent an electrocardiogram ("EKG"), which was found to be normal.  Treatment reports during service show no complaints of, treatment for, or a diagnosis of a chronic heart disability.  At his 1972 separation examination, the Veteran reported that he had a history of heart trouble, but specifically stated that he was in good health.

The Veteran is not presumed to have entered service in sound condition, as a heart murmur was noted on the entrance examination. 

Post-service treatment records show that the Veteran did not seek treatment for a heart problem until October 2005, more than 30 years after active service, when he was seen by his private physician, Dr. T. Dashiell, for hypertension, hyperlipidemia and a flu shot.  It was noted that the Veteran had changed medications for his hyperlipidemia and reported having no chest pain, dyspnea, loss of consciousness or lightheadedness.  He reported that he was very active in retirement.  On examination, his heart rate was in the low 40's, but there were no abnormal heart sounds, carotid bruits or edema.  Dr. Dashiell noted that, in reviewing the Veteran's old treatment records, he had a grade 3/6 systolic murmur, but said it was difficult to tell what his heart rate was before he was put on the medication, metoprolol; he did observe, however, that the metoprolol was prescribed for anxiety, which he said was probably related to his previous prostate cancer.  An EKG revealed that the Veteran had a sinus rhythm with a heart rate of 39, otherwise, the test was normal.  The assessment was Bradycardia, and the physician discontinued his anxiety medication.  

In December 2005, the Veteran returned for follow-up with Dr. Dashiell, reported that he was no longer taking metoprolol and said that he noticed that he had better exercise tolerance, adding that he had been able to run from his car to the stadium during a football game.  He also reported having better endurance, and reported no chest pain or dyspnea.  On examination, his heart rate was 60 and there was no edema or abnormal heart sounds.  The assessment was Bradycardia with resolution since stopping metoprolol.   

In May 2006, the Veteran was seen by Dr. Agawar for corticosteroid cream.  On examination, his heart had a regular rate and rhythm with a 3/6 systolic ejection murmur.  The diagnosis was aortic insufficiency.  During a September 2006 EKG, the Veteran was found to have a minimal first degree AV block and sinus Bradycardia, with otherwise normal findings. 

In March 2008, VA received a letter from Dr. Dashiell, in which he noted that he had been asked by the Veteran to provide a medical opinion as to the connection between prostate cancer and heart disease.  He wrote that he knew of "no cause and effect relationship between prostate cancer and heart disease and specifically aortic insufficiency ... ."  In June 2008, Dr. Dashiell wrote another letter concerning the relationship between prostate cancer and its residuals and heart disease, and whether there was evidence to suggest that the Veteran's current cardiac disease had been aggravated by prostate cancer or the residuals therefrom.  While he wrote that "there does appear to be a connection between erectile dysfunction (unspecified as to cause) and prostate cancer," again, he said he knew of no specific link between prostate cancer and heart disease.  Moreover, he did not postulate an opinion concerning any link between erectile dysfunction and heart disease.  

VA Medical Center ("VAMC") outpatient treatment reports show that in March 2010, the Veteran was seen with complaints of dizziness and shortness of breath.  The examiner found, however, that the Veteran's lightheadedness and elevated blood pressure were due to a panic attack/anxiety and he was negative for other etiologies.  

In August 2010, the Veteran was afforded a VA heart compensation and pension examination.  The physical evaluation revealed no evidence of congestive heart failure, vascular disease, hypertensive heart disease or arteriosclerotic complications.  The heart was of normal size with normal rhythm and sounds.  A systolic murmur was noted, and an EKG revealed sinus Bradycardia with first degree AV block.  The diagnosis was mild aortic insufficiency per 2006 EKG with no functional impairment.  The examiner, however, failed to provide an opinion as to whether the condition was related to, or a result of the Veteran's active military service.

As mentioned above, in January 2013, the Veteran's claim was remanded to the RO for an addendum opinion concerning the etiology of his claimed heart disorders.  After noting that she had reviewed the complete claims folder, the examiner observed that the Veteran had a diagnosis of first degree AV block found on EKG, which she said is defined as a pulse rate interval of more than 0.2 seconds in duration, adding that the range in adults is 0.12 seconds to 0.2 seconds.  She noted that first degree AV block is typically an incidental finding on EKG, and in the Veteran's case, the three most recent EKG's available for review indicated a mild first degree AV block. Significantly, the examiner stated that mild first degree AV block like this is not a cardiac disability, but rather a reasonably common finding that becomes more frequent with advancing age, being seen in 5 percent of men over age 60.  (emphasis added).  She noted that it is not symptomatic and does not adversely affect survival.  She noted the cause is often undetermined, but drugs, including calcium channel and beta blockers, are known to prolong the pulse rate interval.  She observed that at the time the EKGs were done in 2010, the Veteran was taking both a calcium channel blocker and a beta blocker for blood pressure control.   The examiner added that first degree AV block is not treated with the exception that a patient with a very prolonged pulse rate interval due to medications would likely have his or her medications changed.  She further noted that first degree AV block is not treated with surgery, a pacemaker or any other invasive method, and said that there is no known relationship between a person's occupations or activities and the development of first degree AV block (with the exception that can be seen on the EKGs of highly trained athletes, presumably due to high vagal tone).  

The VA examiner concluded by opining that it is less likely than not that the Veteran's first degree AV block is etiologically related to his military service.  In this respect, she noted that he had mild to moderate aortic insufficiency found on several EKGs done between 2005 and 2006, in which the aortic valve leaflets were noted to be mildly thickened, with a May 2006 EKG specifically showing a trileaflet valve.  Mild aortic root dilation was also noted with a measurement of 4.1 cm (normal is less than 3.7 cm).  She noted that the findings of the aortic insufficiency and aortic root dilation suggested diagnoses such as a familial connective tissue disease (such as Marfan syndrome), bicuspid aortic valve, long-standing hypertension or other less common causes.  She observed that there was no evidence for the first possibility, and there was EKG evidence against the second possibility.  However, she noted that the Veteran had hypertension that at times had been poorly controlled.  

Moreover, the examiner noted that the Veteran's service treatment records showed that he was known to have had a heart murmur since at least 7th grade, which was felt to represent a functional rather than pathologic murmur, and was audible on examination both at the time of his enlistment and separation from service.  She found that it was not possible to know whether the Veteran's childhood murmur actually represented a structural cardiac anomaly or was truly benign, as echocardiography was not available at that time so childhood murmurs were based almost solely on physical examination findings. 

Finally, the VA examiner opined that the Veteran's EKG findings did not represent a current cardiac disability with regard to the aortic valve and that any structural cardiac anomaly that existed prior to service would not have been worsened beyond the normal progression by the Veteran's active duty.  Accordingly, she opined that it is less likely than not that the Veteran's aortic valve insufficiency and aortic root dilation are etiologically related to military service.  

In March 2013, VA received an ischemic heart disease disability benefits questionnaire completed by the Veteran's private physician, Dr. Dashiell, in which he diagnosed the Veteran with ischemic heart disease and opined that he "likely has had ischemic heart disease [for the] last few years."  

Although Dr. Dashiell did not provide any reason or basis for his opinion, because there was no evidence during his previous VA evaluations that the Veteran had ischemic heart disease, in May 2013, the Veteran's claims folder was reviewed for an opinion by the AMC Medical Officer.  First, she observed that the Veteran had been prescribed two medications for hypertension and a beta blocker for his heart, the combination of which maintains normal blood pressure.  She noted that first degree AV block is defined as an impairment of conduction through the atria, AV node or proximal HIS-Purkinje system, and quoted medical literature to show that it "represent[s] an incomplete conduction disturbance..." and is "often a normal variant without clinical significance, occurring in 1.6% of healthy young adults."  In the Veteran's case, she opined that there is no medically based, scientific evidence that provides a nexus between first degree AV block and ischemic heart disease, and opined that first degree AV block is less likely than not a cause of ischemic heart disease.  In this respect, she noted that the Veteran does not demonstrate clinical signs and symptoms of ischemic heart disease and his first degree AV block is responsive to medical therapy.  She added that ischemic heart disease is defined as an impedance of the flow of blood and starves the heart muscle of oxygen and vital nutrients secondary to the thickening and narrowing of the arterial vessel walls, noting that this is clinically-recognized as coronary artery disease.  She observed that the evidence of record demonstrated that the Veteran did not have coronary artery disease.  

Finally, the Medical Officer noted that her review included the opinion report from the January 2013 VA physician, and she said that she was in full agreement with this clinician.  In this case, she noted that the Veteran did not demonstrate signs and symptoms commonly seen in individuals with moderate or severe aortic insufficiency, to include bounding pulse, chest pain or angina, fainting, palpitations or shortness of breath.  While she observed that severe or uncontrolled aortic insufficiency can lead to congestive heart failure, she opined that it is less likely than not that the Veteran's mild aortic insufficiency is proximately due to or an aggravator of ischemic heart disease because of the mild grade and adequate response to medication.  She noted that there are no clinical signs or symptoms of ischemic heart disease and his hypertension is well-controlled with a beta blocker and anti-hypertension medication.

III.  Conclusion
  
It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Based on a review of the complete evidence of record, the Board concludes that the preponderance of the evidence is against granting the Veteran's claim of entitlement to service connection for a heart disorder, to include as secondary to erectile dysfunction.  In this regard, the Board has considered whether service connection is warranted on a direct, presumptive, secondary or aggravation basis.

The Veteran's service treatment records showed that he entered service with a heart murmur.  Here, the January 2013 examiner opined that the Veteran's treatment records demonstrated that he had had a heart murmur since at least 7th grade and concluded that it would be impossible to determine whether this represented a structural cardiac anomaly or was truly benign.  In either event, there is no probative evidence to show that the Veteran's congenital heart murmur was subject to a superimposed disease or injury in service causing additional disability (assuming such is a defect); or, if deemed a congenital disease, had its onset in service or became aggravated therein.  In this regard, it is noted that the January 2013 VA examiner specifically indicated that any structural cardiac anomaly that the Veteran had existed prior to service was not worsened beyond its normal progression during active duty.  The Veteran's service treatment records support this finding in that during the course of his three years of service, he presented on one occasion for treatment of subjective complaints of chest pain and pressure.  Following an examination, it was noted that an EKG was normal.  In other words, there is no competent and credible (probative) evidence of aggravation of a heart murmur in service.  There are no objective findings of permanent cardiac worsening during active duty. 

Moreover, in light of the absence of medical treatment in the years immediately following service that would possibly show that the Veteran had been diagnosed with a heart disorder within the one-year period following service separation in 1972, the Board also finds that service connection for a heart disorder on a presumptive basis is not warranted.

Nearly thirty years later, the Veteran began receiving cardiac treatment.  Although the Veteran currently has heart conditions diagnosed as first degree AV block, mild aortic insufficiency and aortic root dilation, the probative medical evidence of record demonstrates that none of these conditions are cardiac disabilities.  Moreover, the January 2013 and May 2013 physicians opined that first AV block is often a normal variant without clinical significance, occurring in 1.6% of healthy young adults, and is a reasonably common finding that becomes more frequent with advancing age.  In this case, the Veteran is 66-years-old.  Further, even assuming than any of the Veteran's diagnoses are actual heart disabilities, competent medical examiners have indicated that his first degree AV block is less likely than not related to service.  It was also noted that it is less likely than not that the  Veteran's aortic valve insufficiency and aortic root dilation are etiologically related to service.  Moreover, it was noted that the Veteran's clinical signs and symptoms were not indicative of ischemic heart disease.  These conclusions were based in significant part on an interview and clinical evaluation of the Veteran during the August 2010 examination, as well as comprehensive claims file reviews thereafter by the January 2013 and May 2013 examiners.  

With regard to granting service connection on a secondary basis, the Board has considered the complete medical evidence of record and finds there has been no probative medical evidence presented to suggest that the Veteran's erectile dysfunction caused any of his heart conditions.  In this respect, although the Veteran's physician opined that his erectile dysfunction was likely secondary to his prostate cancer (the Veteran has already been granted service connection for erectile dysfunction on this basis), he did not provide any opinion linking any heart condition to erectile dysfunction.  

In this regard, the Court has held that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court had further held that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Although the Veteran's private physician opined that he had a diagnosis of ischemic heart disease, he not only failed to provide any treatment records or diagnostic test results confirming such disorder, but he also did not provide any reasons or bases for his conclusion.  Notably, his statement that the Veteran had ischemic heart disease for the "past few years" would not provide any probative evidence of a link between ischemic heart disease and active duty service some 40 years earlier.

In addition to the medical evidence, the Board has also considered the Veteran's personal statements in support of his claim.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, although the Veteran is competent to report symptoms such as heart palpitations, there is no evidence that he has medical knowledge or training that would permit him to attribute these symptoms to a complex heart disability, such as ischemic heart disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As such, although the Board acknowledges the Veteran's belief that he has a current heart disability as a result of military service or a service-connected disability, his statements in this regard are not deemed competent.  

Finally, the Board has also considered the Internet articles and other treatise information submitted by the Veteran.  In this regard, the Board notes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In addition, the Court has held that, while a medical article or treatise can provide support to a claim, it must be combined with an opinion from a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, while the articles submitted by the Veteran note a possible link between erectile dysfunction and cardiovascular disease in "some men" (Journal of the American Medical Association, p. 1) (emphasis added), the Board finds the treatise evidence in this instance to be so general and speculative in nature as to not constitute competent, probative evidence.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart disorder on a direct, presumptive, secondary and aggravation basis.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi; Gilbert v. Derwinski, supra.



ORDER

Entitlement to service connection for a heart disorder, to include as secondary to erectile dysfunction, is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


